Citation Nr: 0711535	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  99-24 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for demyelinating 
disease with incoordination of the lower extremities and 
paresis of the extraocular muscles (claimed as nerves), 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for polyarthralgias of 
multiple joints, claimed as a result of exposure to herbicide 
agents (polyarthralgias due to Agent Orange).


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.  This service included duty in the Republic of Vietnam 
from March 1968 to March 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from October 1999 and June 2002 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota, which denied the 
benefits sought on appeal.  In March 2001, the Board remanded 
the veteran's case to the RO.

In a May 2003 decision, the Board denied the veteran's claim 
for service connection for polyarthralgias due to claimed 
Agent Orange exposure.  He appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  Pursuant to a 
Joint Motion for Remand (Joint Motion), the Court entered an 
Order in March 2004, vacating the Board's decision, and 
remanding the claim for further action in accordance with the 
Joint Motion.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in May 
2004.  A transcript of the hearing is associated with the 
veteran's claims folders.

The Board remanded the veteran's case in November 2004, March 
2005, and September 2006.

The issue of entitlement to service connection for 
polyarthralgias of multiple joints, claimed as a result of 
exposure to herbicide agents (polyarthralgias due to Agent 
Orange) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The objective and probative medical evidence of record 
demonstrates that the veteran's diplopia has been 
characterized by right eye corrected visual acuity from 20/20 
and left eye corrected visual acuity of 20/30.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for demyelinating disease with incoordination of the 
lower extremities and paresis of the extraocular muscles 
(claimed as nerves) have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.951(b), 4.1-4.14, 4.75, 4.84a, 4.124a, Diagnostic Code 
8099-6090 (2006) 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2002 and 
December 2004 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a).  In March 2006, the RO provided notice of 
the type of evidence necessary to establish an effective date 
for the increased rating on appeal.  The claim was thereafter 
readjudicated in the January 2007 supplemental statement of 
the case.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The veteran has been 
afforded VA examinations, he offered testimony at a May 2004 
Travel Board hearing, and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim. 

Factual Background

By way of background, the Board notes that, in a December 
1970 rating decision, the RO granted service connection for 
demyelinating disease with incoordination and paresis of the 
extra ocular muscles that was awarded a 30 percent disability 
rating under Diagnostic Code 8099-6090.

In a January 1972 rating decision, the RO denied the 
veteran's claim for service connection for multiple 
sclerosis.

In a June 1986 rating decision, the RO denied service 
connection for Arnold-Chiari malformation.

In June 2001, the RO received the veteran's current claim for 
an increased rating for his service-connected demyelinating 
disease.

At a February 2002 VA neurological examination, the veteran 
reported having multiple sclerosis.  He stated he was 
initially evaluated in 1969 because of dizziness and headache 
and was told he had multiple sclerosis.  The examiner 
indicated that a note of 1991 indicated that, neurologically, 
the veteran had a chronic rotatory nystagmus on the left 
gaze, a question of Arnold-Chiari malformation, for which he 
had surgery.  It was noted that a question of multiple 
sclerosis based on a workup in 1977 did not substantiate that 
diagnosis.  The veteran also reported he had syringomyelia.  

The veteran complained of stumbling, dizziness, joint pains, 
left sided headache, and inability to move around.  He was 
seen at the Mayo Clinic in 1980 and had surgery on his neck 
for what was thought to be Arnold-Chiari type I malformation.  

The veteran reported daily head pains over the left forehead 
which were fleeting and came and went.  He described these as 
stabbing sharp pains above the left eye.  He stated his left 
eye shook.  He had double vision when he looked to the left.  
He had moderate dysphagia.  He had episodes of shaking, 
especially when he was holding something.  

The examination showed the fundi were normal and fields of 
vision were intact.  There was left lateral rectus palsy.  
The examiner did not see any nystagmus.  The face was 
symmetrical and tongue in midline.  The veteran had decreased 
sensation over the left cheek as compared to the right.  He 
could tell, however, sharp from dull in the left cheek.  
Hearing was grossly normal.  There was full range of motion 
of the neck in all directions.  There was no drift of the 
outstretched arms.  Reflexes were brisk and equal in the arms 
and legs.  There were no toe signs and no clonus.  He walked 
with a wide based gait but was not ataxic.  He turned with 
very small steps.  Rapid alternating movements were done 
slowly, but there was no ataxia or tremor noted.  Position 
sense was normal in the great toes and Romberg test was 
negative.  The examiner noted that without any substantiation 
in previous records, he could not make a diagnosis of 
multiple sclerosis.

At a November 2002 VA neurological examination, the veteran 
complained of aches and pains in most of his body and felt 
light headed almost all of the time.  He felt like he was 
staggering when he walked.  When he drives he finds halos 
around lights at night, but only noticed this in the past few 
days.  He also reported double vision when he looked to the 
left.  

The examiner noted that the veteran was diagnosed with 
Arnold-Chiari malformation in 1986 (that the examiner 
described as a developmental abnormality) and was seen by a 
neurologic consultant Dr. V.D. in April 1986 who stated the 
diagnosis of demyelinating disease was questionable at that 
time, although certainly it might need to be replaced by a 
diagnosis of Arnold-Chiari malformation of adult onset which 
was present in 1969.  The veteran also had a VA neurologic 
examination in December 1996, and at that time it was not 
thought to be definite demyelinating disease but this had not 
been ruled out.  

On examination, the veteran was noted as alert, awake, and 
obese.  There was no nystagmus, and he complained of double 
vision on left lateral gaze, but the examiner did not see any 
specific weakness in the eyes or nystagmus.  The visual 
fields were normal.  The fundi were normal.  Speech was clear 
and there was no dysarthria or aphasia.  Reflexes were brisk 
and equal in the arms and legs.  There were no toe signs and 
no clonus.  He walked with a slightly wobbly, mildly wide-
based gait with his toes everted.  He was not really ataxic 
and walked a straight line.  He was able to stand with his 
feet together and his eyes open and could not stand heel to 
toe either obviously.  There was no sensory loss in the arms, 
legs, or face.  The Romberg test was negative.  There was no 
drift of the outstretched arms.

The examiner opined that the veteran had the remnants of 
Arnold-Chiari malformation, and did not believe he had 
demyelinating disease or multiple sclerosis, adding that, of 
course, multiple sclerosis and demyelinating disease were the 
same thing.  The examiner also said a review of prior 
examinations and history made it clear that the veteran was 
not worsening, simply getting older.

At the November 2002 VA ophthalmology examination, current 
visual acuity right eye with glasses was 20/25 and the 
distance J1 at 12 inches with correction in the right eye.  
Distance visual acuity left eye at distance with correction 
was 20/40-, but pin holes at 20/20.  Near visual acuity left 
eye was J3 at 12 inches with glasses.  Intraocular pressure 
was 22 in the right and 20 in the left eye by pneumotonometry 
testing.  There was no afferent papillary defect.  
Extraocular motility testing was intact in all four cardinal 
gaze positions in both eye; however, on the left and right 
lateral gaze, the veteran had induced rotatory nystagmus.  
This was not present in the primary gaze.  The veteran did 
complain of subjective diplopia on extreme left gaze 
position.  This was relieved when the veteran brought his 
gaze from left orbital position toward midline even 5 
degrees.  Confrontational visual fields were full in both 
eyes.  Slit lamp examination of both eyes revealed normal 
appearing lids, lashes, lacrimal system.  Conjunctiva and 
sclera were quiet in both eyes.  He had a clear right cornea.  
In the right eye there was a very faint limbal inferior nasal 
pannus for approximately 1 millimeter without 
neovascularization or corneal opacity.  Dilated examination 
of the right eye revealed clear lens with mild faint 
pseudoexfoliation material on the anterior capsule of the 
right lens.  The left lens was clear without such deposits.  
Dilated fundus examination of both eyes was unremarkable with 
normal appearing macular vessels and retinal periphery.  His 
optic nerves were healthy with 0.3 cup in the right eye and 
0.4 in the left.

The examiner opined that the veteran's rotatory nystagmus was 
not visually significant.  It occurred only in extremes of 
gaze position and was most certainly due to his history of an 
Arnold-Chiari malformation.  It was noted that rotatory 
nystagmus could be induced or found with many syndromes and 
conditions, but in this case it was most likely secondary to 
his history of Arnold-Chiari malformation.  The veteran did 
have pseudoexfoliation material noted on the right eye, but 
he did not have current glaucoma.  The examiner indicated 
that this finding was unrelated to his Arnold-Chiari 
malformation or potential history of demyelinating disease.  
Presbyopia would be benefited by updating the veteran's 
glasses.

During his May 2004 Travel Board hearing, the veteran 
testified that his demyelinating disease was due to an 
incident in service in which a tailgate of a truck struck the 
veteran in the head.  He stated that he felt clumsy and dizzy 
and had headaches.  He indicated he was on heavy medication 
such as morphine and hydrocodone.  The veteran stated he 
could not focus his eyes while reading.  

VA treatment records dated in 2004 show treatment primarily 
for the veteran's arthritic pain and post-traumatic stress 
disorder.  An October 2004 ophthalmology note indicates that 
glaucoma was suspected in both eyes.  Visual fields were not 
normal, but different than last time and better in some ways.  
Intraocular pressure was borderline and discs looked good.  

At a September 2005 VA examination, the veteran reported 
constant headaches averaging 5/10 and located in the left 
side behind the eye.  He reported visual field cuts, 
diplopia, and blurred vision.  He denied deficits of smell or 
taste.  He did report difficulty hearing.  He reported 
dizziness and disequilibrium.  He reported that food got 
stuck in his throat.  He denied slurred speech but he did 
report he stuttered.  He reported word finding difficulties 
and difficulty with comprehension.  He reported no motor 
weakness or sensory symptoms associated with headaches.  He 
denied history of stroke or seizure.  He did report some 
photosensitivity and phonosensitivity.  He reported cognitive 
problems.

The examination showed cranial nerves II through XII were 
grossly intact with the exception of bilateral hearing loss.  
Coordination was normal: finger to nose, rapid alternating 
movements, Romberg, and heel to shin.  He was unable to walk 
tandem.  Gait was with both feet in external rotation and 
antalgic.  

Sensory examination was intact for light touch and 
proprioception.  It was noted the veteran had significant 
swelling of both lower extremities.  Sensory examination was 
intact for upper and lower extremities for proprioception and 
light touch.  Motor examination was intact for both upper 
extremities, both lower extremities including grip strength, 
opponens pollicis, finger abduction/extension, wrist 
extension/flexion, elbow flexion/extension, and shoulder 
abduction/adduction.  Likewise, in the lower extremities, 
strength was 5/5 proximally and distally including hip 
flexion/extension, knee extension/flexion, including right 
ankle dorsiflexion/plantar flexion despite limited motion and 
extensor hallucis longus.  Deep tendon reflexes were 1 to 2+ 
and symmetric with the exception of the right ankle which was 
0/4.

At a December 2005 VA examination, the veteran denied any 
history of seizure.  He reported that he had dizziness once 
in a while.  He reported constant headaches behind the left 
eye.  The veteran noticed that it decreased and improved on 
the medication he was on.  He reported he was in need of new 
glasses.  He had no problems with choking.  He did indicate 
he had some problems with swallowing, where food would get 
lodged in his throat.  When asked about speech problems, the 
veteran reported sometimes, not always.  

The veteran had no difficulty finding words or enunciating.  
The tone of his speech was audible.  He reported memory 
problems where he forgot what he just said.  He was 
independent in driving.  He reported using a cane for the 
last six to eight years.

The examination showed the veteran weighed 280 pounds and 
waddled when he walked.  He used a walking stick.  He walked 
with a wide based gait, feet everted.  Cranial nerves II 
through XII were grossly intact.  The veteran was able to 
finger to nose right and left with no difficulty, heel to 
shin, with some difficulty and the examiner stated that this 
could be attributed to his obesity.  No nystagumus were noted 
on the examination.  The veteran was able to wiggle, flex, 
and extend his fingers with no difficulty noted.  He reported 
no pain on motion.  Radial pulses were 2/4, nail condition 
was fine.  The veteran was able to oppose his thumb, second, 
third, fourth, and fifth fingers with no difficulty noted.  
There was no fatigability with motion of the ankle or knee.  
There was no laxity noted of the right or left knees.  
Strength and manual muscle testing of the upper and lower 
extremities was 5/5 bilateral and symmetric.  Deep tendon 
reflexes of the upper and lower extremities was 2/4 right and 
left.  No clonus was noted.  The veteran was able to raise 
his right and left hands over his head with no difficulty.  
He was able to extend and flex at the elbow, touching his 
thoracolumbar spine right and left bilaterally and symmetric 
with no difficulty noted.  

The VA examiner indicated that the veteran was not known to 
have a diagnosed demyelinating disease, but was diagnosed 
with hydromelia which was drained.  It was noted the veteran 
had a magnetic resonance image (MRI) of the brain which was 
negative for demyelinating disease.  The veteran did have 
some neurologic deficits related to his hydromelia.  He also 
had a history of being shot after service with deficits.  

Social Security Administration records with accompanying 
medical records show disability benefits awarded for Arnold-
Chiari malformation, status post ankle fracture, PTSD, and 
substance addiction.  

A November 2006 VA examination summarized prior examinations.  
At this examination, it was noted that the veteran confirmed 
that he had Arnold-Chiari syndrome operated on in 1981.  The 
veteran was asked about his demyelinating disease.  He was 
told there was no evidence on MRI or any of the neurology or 
rheumatology examinations that he had that documented any 
demyelinating disease exists.  The veteran reported that when 
he got out of the service in 1969 he was told that he had a 
demylenating disease and stated that he told all the clinics 
that he goes to that he has a demyelinating disease to 
explain his symptoms.  The examiner noted that he was again 
told there was no evidence from any of the studies (MRI) or 
specialists he had seen that there was a demyelinating 
disease that he has currently.  The examiner indicated that 
in defining the demyelinating disease condition, it appeared 
the veteran continued to perpetuate the report that he had a 
demyelinating disease.  He was documented to have a 
hydromelia drained in the past and a hydromelia noted on an 
MRI of the cervical upper thoracic area.  The examiner noted 
this was not a demyelinating condition but rather a 
description of the image noted on the MRI of the soft tissue 
involving the spine.  

At his November 2006 VA eye examination, unaided visual 
acuity in the right eye for distance vision was 20/30 and in 
the left eye was 20/50.  Unaided near visual acuity was 
20/250 in both eyes.  A subjective refraction in the right 
eye was +1.25  -0.50, axis 91.  With that he saw 20/20.  In 
the left eye his subjective refraction was +2.50  3.25, axis 
86.  With that he sees 20/30 plus 2/5.  Near point add of +2 
yields 20/20 in the right eye and 20/30 in the left.  
External evaluation of the veteran revealed hernation of 
lipids in the inferior lids in both eyes.  There was no 
ptosis.  Ocular motilities were positive for a left lateral 
rectus paresis with severe end point nystagmus on any attempt 
to gaze toward the left.  It was noted that a diplopia chart 
was done, a copy of which was in the claims file.  It showed 
six prism diopters of exotropia in any leftward gaze.  Pupils 
were equally round and reactive.  There was no afferent 
papillary defect.  

Slit lamp biomicroscopy showed that the cornea was clear in 
each eye.  Tear film was adequate.  The crystalline lens in 
the right eye had exfoliation, the left eye was clear and the 
conjunctiva was clear in the right eye.  Goldman tonometry 
was done.  Intraocular pressure at noon was 20 millimeters of 
mercury (mHg), left eye 16 mHg.  It was noted that a Goldman 
perimetry was done, a copy of which was in the claims file.  
The visual fields were full in both eyes.  Dilated 
ophthalmoscopy was done.  A cup to disk ratio was 0.3 x 0.4 
in both eyes.  The macula was uniform and fundus was negative 
in both eyes.  

The examiner noted that the best assessment for the veteran 
was left lateral rectus paresis with double vision and a 
nystagmus which the examiner related to the blow to the head 
the veteran reported having while unloading ammunition in 
service.  

Legal Criteria

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

The veteran's disability has been rated under Diagnostic Code 
8099-6090.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 8099 is used to 
identify organic diseases of the central nervous system.  The 
veteran's demyelinating disease and paresis of the 
extraocular muscles is rated as analogous to impairment of 
ocular muscle function producing diplopia under Diagnostic 
Code 6090.  See 38 C.F.R. § 4.84a, Diagnostic Code 6090.  
Diagnostic Code 6090 provides that evaluations are based on 
the degree of diplopia and the equivalent visual acuity.  The 
veteran is also separately rated for headaches associated 
with the demyelinating disease under Diagnostic Code 8100, 
and evaluated as 10 percent disabling, that is not the 
subject of appellate consideration by the Board at this time.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006).

The minimum rating for MS is 30 percent.  In order to warrant 
more than a 30 percent rating, the disorder may be rating on 
its residuals.  With the exceptions noted, disability from 
neurological conditions and convulsive disorders and their 
residuals may be rated from 10 to 100 percent in proportion 
to the impairment of motor, sensory, or mental function.  
Consider especially psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, etc., referring to the 
appropriate bodily system of the schedule.  With partial loss 
of use of one or more extremities from neurological lesions, 
rate by comparison with the mild, moderate, severe, or 
complete paralysis of peripheral nerves.  See 38 C.F.R. 
§ 4.124a.

The veteran's demyelinating disease/MS involves his lower 
extremities.  This is evaluated under Diagnostic Code 8521.  
Severe incomplete paralysis of the external popliteal nerve 
is rated as 30 percent disabling.  Complete paralysis of the 
external popliteal nerve with foot drop and slip droop of the 
first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes is rated as 40 percent 
disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2006).

Under Diagnostic Code 6090, ratings are based on the degree 
of diplopia and the equivalent visual acuity.  38 C.F.R. Part 
4 (2006).  The ratings are applicable to only one eye.  A 
rating cannot be assigned for both diplopia and decreased 
visual acuity or field of vision in the same eye.  When 
diplopia is present and there is also ratable impairment of 
visual acuity or field of vision of both eyes, the ratings 
for diplopia will be applied to the poorer eye while the 
better eye is rated according to the best-corrected visual 
acuity or visual field.  When the diplopia field extends 
beyond more than one quadrant or more than one range of 
degrees, the evaluation for diplopia will be based on the 
quadrant and degree range that provide the highest 
evaluation.  When diplopia exists in two individual and 
separate areas of the same eye, the equivalent visual acuity 
will be taken one step worse, but no worse than 5/200.  Id.

If the diplopia is from 31 to 40 degrees, it is rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent 
to 20/70 visual acuity if it is lateral; and (c) equivalent 
to 20/200 visual acuity if it is down.  If the diplopia is 
from 21 to 30 degrees, it is rated (a) equivalent to 20/70 
visual acuity if it is up; (b) equivalent to 20/100 visual 
acuity if it is lateral; and (c) equivalent to 15/200 visual 
acuity if it is down. If the diplopia is central at 20 
degrees, it is rated equivalent to visual acuity of 5/200.  
Id.

According to the rating schedule, the maximum degree of 
diplopia (double vision) is deemed equivalent to visual 
acuity of 5/200.  This will be applied to only one eye. 
Ratings will not be applied for both diplopia and decreased 
visual acuity or field vision in the same eye.  When diplopia 
is present and there is also ratable impairment of visual 
acuity or field vision of both eyes, the diplopia rating will 
be applied to the poorer eye while the better eye is rated 
according to the best corrected visual acuity or visual 
field.  See 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 6090, 
and Note (4) (2006).

When visual acuity in one eye is 5/200, a 30 percent rating 
is applicable when corrected visual acuity in the other eye 
is 20/40, and a 40 percent rating is assigned when the visual 
acuity in the other eye is 20/50.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6073, 6074 (2006); see Butts v. Brown, 5 
Vet. App. 532 (1993).

Legal Analysis

The Board finds that the preponderance of the probative and 
objective medical evidence of record is against a disability 
rating in excess of 30 percent for the veteran's 
demyelinating disease with incoordination of the lower 
extremities and paresis of the extraocular muscles (claimed 
as nerves).

The November 2006 VA examination noted it was unlikely that 
the veteran had a demyelinating condition.  The examiner 
reviewed the claims file and stated that MRI studies did not 
find a demyelinating condition and the neurologists that have 
been consulted did not find a demyelinating condition.  The 
veteran's symptoms have been associated with his Arnold-
Chiari malformation that the 2002 VA examiner described as a 
developmental abnormality.  Service connection for Arnold-
Chiari malformation was denied by the RO in the June 1986 
rating decision.

The November 2002 VA examiner opined that the veteran had the 
remnants of Arnold-Chiari malformation, and did not believe 
the veteran had demyelinating disease or MS, noting that MS 
and demyelinating disease were the same thing.

The Board notes that the 30 percent disability evaluation 
currently assigned for the veteran's disability involving a 
demyelinating disease is a protected rating as it has been in 
effect for more than 20 years.  In this regard, any 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  See 38 C.F.R. § 
3.951(b) (2006).  The manifestations of the disease present 
at the time that service connection was granted must continue 
to be considered manifestations of the service-connected 
disease rather than any subsequently diagnosed disorder for 
which service connection was denied.

The November 2006 VA eye examination diagnosed left lateral 
rectus paresis with double vision and a nystagmus.  

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of a rating 
in excess of 30 percent for the service-connected eye 
disability described as diplopia.  Specifically, the 
preponderance of the medical evidence shows that the 
veteran's diplopia has been characterized by right eye 
corrected visual acuity of 20/20 and left eye corrected 
visual acuity of 20/30.  Assuming that the veteran has had 
constant diplopia in all fields, it would equate to no more 
than 5/200 vision in the poorer eye.  As discussed above, 
under 38 C.F.R. § 4.84a, Diagnostic Code 6074, corrected 
visual acuity of 5/200 in one eye warrants a 30 percent 
disability evaluation when the corrected visual acuity in the 
other (better) eye is 20/40.  The next higher evaluation of 
40 percent under 38 C.F.R. § 4.84a, Diagnostic Code 6073 
requires a corrected visual acuity of 20/50 in the better 
eye.  As that is not the case here, a rating in excess of 30 
percent for the service-connected diplopia is denied. 

In sum, the weight of the credible and probative medical 
evidence demonstrates that the veteran's eye disability does 
not warrant a rating in excess of 30 percent.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

An evaluation in excess of 30 percent for demyelinating 
disease with incoordination of the lower extremities and 
paresis of the extraocular muscles (claimed as nerves) is 
denied.





REMAND

In September 2006, the Board remanded the issue of 
entitlement to service connection for polyarthralgias of 
multiple joints, claimed as a result of exposure to herbicide 
agents (polyarthralgias due to Agent Orange) for additional 
development to include a VA examination.  This was necessary 
because the December 2005 VA medical opinion was rendered a 
registered nurse/nurse practitioner who examined the veteran, 
rather than by a neurologist.  In addition, that 
nurse/examiner rendered an opinion as to polyarthritis and 
not the claimed polyarthralgias of multiple joints.  The 
September 2006 remand specifically asked the medical 
specialist to render an opinion concerning the diagnosed 
polyarthralgias and its relationship to claimed exposure to 
Agent Orange or other herbicides.  Unfortunately the Board's 
remand directive was not addressed by the November 2006 
examiner(s).  See Stegall v. West, 11 Vet. App. 268 (2006).

The November 2006 VA examiner(s) summarized the previous 
examinations in the C-file and addressed the veteran's 
demyelinating disease and eye condition, but failed to render 
opinions on the polyarthralgias as to whether there was any 
connection to service to include exposure to herbicides.  Id. 

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  See Stegall v. West, 
11 Vet. App. 268 (where the remand orders of the Board are 
not complied with, the Board commits error as a matter of law 
when it fails to ensure compliance, and further remand will 
be mandated).  

The Board deeply regrets the need to remand the veteran's 
claim yet again.  However, in the interest of due process and 
fairness, his case must be REMANDED to the RO/AMC for the 
following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination conducted 
by a medical specialist, preferably an 
orthopedic physician, if feasible, to 
determine the etiology of any 
polyarthralgias of multiple joints found 
to be present.  All indicated tests and 
studies should be completed, all symptoms 
associated with the claimed disorder 
should be described and all clinical 
findings reported in detail.  The 
examiner should obtain a complete history 
of the claimed disorder from the veteran.

     a.  The examining physician is 
requested to render an opinion as to 
whether the veteran has polyarthralgias 
of multiple joints.  If polyarthralgias 
of multiple joints is diagnosed, the 
examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any currently diagnosed 
polyarthralgias of multiple joints was 
caused by military service (including 
exposure to Agent Orange or other 
herbicide), or whether such an etiology 
or relationship is unlikely (i.e., less 
than a 50-50 probability).

     b.  If polyarthralgias of multiple 
joints is diagnosed, but not otherwise 
linked to herbicide exposure in service, 
the physician should proffer an opinion, 
with supporting analysis, as to the 
likelihood that the veteran's diagnosed 
polyarthralgias of multiple joints was 
caused by or aggravated by his service-
connected demyelinating disease.  The 
degree of polyarthralgias of multiple 
joints that would not be present but for 
the service-connected demyelinating 
disease should be identified.

     c.  A complete rationale should be 
provided for all opinions expressed.  The 
claims folders should be provided to the 
examiner prior to the examination and the 
examiner should indicate in the 
examination report if the veteran's 
medical records were reviewed.

NOTE: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.

2.  After the development requested has 
been completed, the RO should review the 
examination report(s) to ensure in 
complete compliance with the directives 
of this REMAND.  If any report is 
deficient in any manner, the RO must 
implement corrective procedures at once.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
his last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for polyarthralgias of 
multiple joints, including as due to 
exposure to Agent Orange.  If the 
decision remains adverse, the appellant 
and his representative should be 
furnished with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal since the January 2007 SSOC.  The 
appellant and his attorney should be 
afforded a reasonable period of time 
within which to respond thereto.

After the veteran and his attorney have been given an 
opportunity to respond to the SSOC and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


